—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered March 31, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During its deliberations, the jury sent several notes to the court in which it asked for exhibits, a readback of certain testimony, and instructions on the law. Upon reading the contents of the notes into the record, the court, inter alia, reread verbatim certain charges previously given to the jury. It *402was not until after the jury had returned to its deliberations that the defense counsel objected to the procedure employed by the court and to the substance of the court’s response to the jury.
While the trial court failed to follow the procedure suggested in People v O’Rama (78 NY2d 270), in that it did not afford defense counsel an opportunity to be heard on the record before a response was given to the jury, under the facts of this case, we conclude that no possible prejudice to the defendant was shown (see, People v Tinner, 209 AD2d 457; People v Beckham, 174 AD2d 748; cf., People v Starling, 85 NY2d 509, 516).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.